Exhibit 10.1

UNIFI, INC.

Director Compensation Policy*

(Effective as of October 26, 2016)

Each director, who is considered “independent” within the meaning of the
Director Independence Standards adopted by the Board of Directors, which are
inclusive of Section 303A.02 of the New York Stock Exchange Listed Company
Manual, will receive the following compensation for service on the Board of
Directors:

 

  •   $45,000 annual retainer for the Chairman, payable (at the director’s
election) in cash or restricted stock units;

 

  •   $15,000 annual retainer for the chair of the Audit Committee, payable (at
the director’s election) in cash or restricted stock units;

 

  •   $10,000 annual retainer for the chairs of the Compensation Committee and
the Corporate Governance and Nominating Committee, payable (at the director’s
election) in cash or restricted stock units;

 

  •   an annual equity grant of $125,000 in the form of restricted stock units
on the day of election to the Board at the annual shareholders’ meeting, which
units vest in full upon grant; and

 

  •   reimbursement of reasonable expenses incurred for attending Board and
committee meetings.

Any independent director who is initially appointed or elected to the Board of
Directors other than at the annual meeting of shareholders will receive an
equity grant in the form of restricted stock units one day following such
appointment or election, where the amount of units to be granted would be
calculated on a pro rata basis based upon the period between the date of such
appointment or election and the anticipated date of the next annual meeting of
shareholders.

Directors who are not determined to be “independent” as defined above will
receive no compensation for serving as directors.

 

* Adopted by the Corporate Governance and Nominating Committee and the Board of
Directors on October 26, 2016.